11-2201(L)
United States v. Taylor

11-2201(L), 11-2426(CON), 11-2639(CON)
United States v. Taylor

                          UNITED STATES COURT OF APPEALS

                              FOR THE SECOND CIRCUIT


          At a stated term of the United States Court of Appeals
      for the Second Circuit, held at the Thurgood Marshall United
      States Courthouse, 40 Foley Square, in the City of New York,
      on the 23rd day of May, two thousand fourteen.

      PRESENT: ROBERT A. KATZMANN,
                             Chief Judge,
               DENNIS JACOBS,
               JOSÉ A. CABRANES,
               ROSEMARY S. POOLER,
               REENA RAGGI,
               RICHARD C. WESLEY,
               PETER W. HALL,
               DEBRA ANN LIVINGSTON,
               GERARD E. LYNCH,
               DENNY CHIN,
               RAYMOND J. LOHIER, JR.,
               SUSAN L. CARNEY,
               CHRISTOPHER F. DRONEY,
                             Circuit Judges.

      - - - - - - - - - - - - - - - - - - - - - -x

      UNITED STATES OF AMERICA,

            Appellee,

                  - v.-                                11-2201, 11-2426,
                                                       11-2639
      CURTIS TAYLOR, ANTONIO ROSARIO,
      AKA CHICKEE, SAMUEL VASQUEZ, AKA ROCK,

            Defendants-Appellants.

      - - - - - - - - - - - - - - - - - - - - -x
For Appellee:          Christopher D. Frey, Brent S. Wible,
                       and Michael A. Levy, Assistant
                       United States Attorneys, for Preet
                       Bharara, United States Attorney for
                       the Southern District of New York,
                       New York, NY.

For Defendant-         Kelley J. Sharkey, Brooklyn, NY.
Appellant Taylor:

For Defendant-         Jillian S. Harrington, Monroe
Appellant Rosario:     Township, NJ.

For Defendant-         Colleen P. Cassidy, Assistant
Appellant Vasquez:     Federal Public Defender, Federal
                       Defenders of New York, Inc., New
                       York, NY.


                           ORDER

     Following disposition of this appeal on March 4, 2014,
an active judge of the Court requested a poll on whether to
rehear the case en banc. A poll having been conducted and
there being no majority favoring en banc review, rehearing
en banc is hereby DENIED.

     Rosemary S. Pooler, Circuit Judge, concurs by opinion
in the denial of rehearing en banc.

     José A. Cabranes, Circuit Judge, dissents by opinion
from the denial of rehearing en banc.

     Reena Raggi, Circuit Judge, joined by José A. Cabranes,
Richard C. Wesley, Peter W. Hall, Debra Ann Livingston, and
Christopher F. Droney, Circuit Judges, dissents by opinion
from the denial of rehearing en banc.


                           FOR THE COURT:
                           CATHERINE O’HAGAN WOLFE, CLERK




                             2
 1   POOLER, Circuit Judge, concurring in the denial of rehearing en banc:

 2         I write as one of the majority of active judges who voted to deny rehearing

 3   en banc in this case. I write only for myself.  I carefully studied the memoranda

 4   circulated by my colleagues who voted in favor of rehearing en banc, which

 5   presented arguments similar to those set forth in Judge Raggi’s dissent from the

 6   denial of en banc review. I did not vote against rehearing en banc because of

 7   some imagined distaste for en banc proceedings or because I thought that the

 8   issues presented here are so important we should expedite the Supreme Court’s

 9   consideration of this case. Instead, I voted to deny rehearing en banc because I

10   believe that the panel’s decision in this case is substantively correct.
José A. Cabranes, Circuit Judge, dissenting from the order denying rehearing en banc:

        I respectfully join, without qualification, in Judge Raggi’s forceful opinion. The dissenters
having failed to persuade a majority of the active judges to rehear this appeal, our concerns
necessarily now rest in the hands of our highest court. I write separately, and in my name alone, for
the sole purpose of recalling some salient aspects of en banc practice in the Second Circuit.1

         As a result of our decision not to rehear this case before the full court of active judges, by a
vote of seven to six, one can know for certain only one thing: Judge Raggi’s opinion dissenting from
the denial of en banc review is, by definition, an expression of the views of the six subscribing
judges that the panel’s resolution of this case presents legal issues of exceptional importance, and
defies not only our own case law, but controlling Supreme Court precedent. In contrast, the order
itself denying rehearing without elaboration may, or may not, reflect the substantive views of
particular judges in the seven-judge majority voting against rehearing.2 This is so because, even
when the criteria enumerated in Rule 35 are satisfied—when “(1) en banc consideration is necessary
to secure or maintain uniformity of the court’s decisions; or (2) the proceeding involves a question
of exceptional importance”3—the active circuit judges nonetheless exercise considerable discretion
to vote against en banc rehearing.4

         In light of how judges of the Second Circuit have historically exercised such discretion, the
decision not to convene the en banc court does not necessarily mean that a case either lacks
significance or was correctly decided. Indeed, the contrary may be true. An oft-cited justification
for voting against rehearing, perhaps counterintuitively, is that the case is “too important to en
banc.”5 This view was apparently first stated in published case law in 1973 by Judge Irving R.

                                                            
          1 It seems worthwhile to explain again the variation in the number of en banc dispositions between the Second

Circuit and our sister courts of appeal, perhaps tracing back to Judge Learned Hand’s promise that he would never vote
to convene an en banc court. Gerald Gunther, Learned Hand: The Man and the Judge 515-16 (1994); see also Wilfred
Feinberg, The Office of Chief Judge of a Federal Court of Appeals, 53 Fordham L. Rev. 369, 376 (1984) (“The tradition in the
Second Circuit, a tradition that goes back to Learned Hand, is that in bancs are not encouraged.”). Our Court hears the
fewest cases en banc of any circuit by a substantial margin, both in absolute terms and when considering the relative size
of our docket. See Federal Bar Council, Second Circuit Courts Committee, En banc Practices in the Second Circuit: Time for a
Change? 6 (July 2011). As the Federal Bar Council has observed, “[t]he vast difference . . . indicates that something
different is happening when the judges of the Second Circuit consider whether to grant en banc review.” Id. at 22.
          2 Indeed, nothing about the merits of a case is revealed in the standard order denying rehearing, which, as here,

states: “Following disposition of this appeal on [a particular date], an active judge of the Court requested a poll on
whether to rehear the case en banc. A poll having been conducted and there being no majority favoring en banc review,
rehearing en banc is hereby DENIED.” The order itself, moreover, does not reveal the precise tally of the en banc poll.
Thus, in cases where no dissenting opinions are filed, six active judges may still have voted in favor of en banc rehearing.
              3   Fed. R. App. P. 35(a).
              4   See id., Advisory Committee Notes (1998 Amendments).
        5 James L. Oakes, Personal Reflections on Learned Hand and the Second Circuit, 47 Stan. L. Rev. 387, 392 (1995)

(emphasis supplied).


                                                               1
Kaufman, who voted against en banc consideration of a panel decision in order to “wisely speed this
case on its way to the Supreme Court as an exercise of sound, prudent and resourceful judicial
administration.”6 This view has perdured,7 leaving open the possibility that some judges in the
majority in any particular case may have voted against en banc rehearing precisely because of the
importance of the legal questions at issue.

         Other reasons for voting against rehearing that may not be related to the case’s merits can be
grouped under what Judge Jon O. Newman called the “virtues of restraint.”8 Such “virtues” include
judicial economy,9 collegiality,10 and what Chief Judge Robert A. Katzmann more recently described
as “our Circuit’s longstanding tradition of general deference to panel adjudication—a tradition which
holds whether or not the judges of the Court agree with the panel’s disposition of the matter before
it.”11

        Accordingly, a reader should not attempt to ascertain the substantive views of particular
judges in the majority (or even, in some circumstances, the unsuccessful minority) from a decision
not to rehear a case en banc. Nor should a reader accord any extra weight to a panel opinion in light
of such a decision, inasmuch as the order denying rehearing may only reflect, for some judges, a
                                                            
         6 Eisen v. Carlisle & Jacquelin, 479 F.2d 1005, 1021 (2d Cir. 1973) (Kaufman, J., concurring in the denial of

rehearing en banc).
           Judge Kaufman argued, in a related vein, that en banc proceedings threatened the “institutional integrity of the
appellate court and the three-judge panel” because they send the message that “decisions reached by three-judge panels
are not final, but represent merely one step on an elongated appellate ladder.” Irving R. Kaufman, Do the Costs of the En
Banc Proceeding Outweigh Its Advantages?, 69 Judicature 7, 8 (1985); see also Green v. Santa Fe Indus., Inc., 533 F.2d 1309, 1310
(2d Cir. 1976) (per curiam) (denying en banc review “not because we believe these cases are insignificant, but because
they are of such extraordinary importance that we are confident the Supreme Court will accept these matters under its
certiorari jurisdiction,” and stating that “[a] case in which Supreme Court resolution is inevitable should not be permitted
to tarry in this Court for further intermediate action”).
           7 As recently as 2001, then-Chief Judge John M. Walker urged an approach to en banc review “that holds the

process in reserve for the exceptional case that is an unlikely candidate for Supreme Court resolution.” John M. Walker,
Jr., Foreword, 21 Quinnipiac L. Rev. 1, 14 (2001).
              8   Jon O. Newman, In Banc Practice in the Second Circuit: The Virtues of Restraint, 50 Brook. L. Rev. 365 (1984).
            By avoiding the costs and delays associated with convening en banc, Judge Newman argued that we can better
              9

“use judicial resources efficiently, concentrating our efforts on the prompt hearing and disposition of cases by panel
opinion.” Jon O. Newman, In Banc Practice in the Second Circuit, 1989-93, 60 Brook. L. Rev. 491, 503 (1994). Other judges
have likewise questioned the utility of en banc rehearings, insofar as they “produce[ ] either a majority opinion that was
crafted in a purposefully vague manner to forge a consensus within the court, or a litany of diverging opinions, injecting
a degree of uncertainty into the law.” Kaufman, supra note 6, at 8.
          10 Judge Newman observed twenty years ago that our limited approach to en banc rehearings has “contributed

significantly to the high level of collegiality that this court enjoys.” Newman, supra note 9, at 503. At about the same
time, Judge Oakes likewise reflected that “our en banc policy has helped us to maintain collegiality by avoiding the
divisions that have caused friction on other courts of appeal.” Oakes, supra note 5, at 393. More recently, Judge Gerard
E. Lynch stated that, although respect for a colleague’s strongly held view may bring about acquiescence, it may be seen
as an investment in collegiality. Gerard E. Lynch, Comment at the Columbia Law School Courts and Legal Process
Workshop (April 23, 2012).
              11   Ricci v. DeStefano, 530 F.3d 88, 89 (2d Cir. 2008) (Katzmann, J., concurring in the denial of rehearing en banc).


                                                                      2
general aversion to en banc rehearings or faith in the Supreme Court to remedy any major legal
errors.

        In sum, all one can know for certain about a vote like this one is that seven active circuit
judges did not wish to rehear this case, while the six other active circuit judges strongly believed that
the panel opinion presented multiple legal errors of exceptional importance warranting correction.




                                                    3
REENA  RAGGI,  Circuit  Judge,  joined  by  JOSÉ  A.  CABRANES,  RICHARD  C.  WESLEY, 
PETER  W.  HALL,  DEBRA  ANN  LIVINGSTON,  and  CHRISTOPHER  F.  DRONEY,  Circuit 
Judges, dissenting from the denial of rehearing en banc: 
 
      In vacating convictions in this Hobbs Act robbery case, a panel of the court 

reaches  the  paradoxical  conclusion  that  a  defendant  who  acted  knowingly  and 

voluntarily  in  waiving  his  Miranda  rights  could  not  have  acted  knowingly  and 

voluntarily in responding to ensuing police questions.  Why?  Not because of any 

abusive  police  interrogation  tactics—the  panel  concedes  there  were  none—but, 

rather,  because  defendant  was  so  sleepy  that  he  occasionally  dozed  off  during 

the  interview.1    The  panel  then  concludes  that  the  “coercive”  effect  of  the  first 

interrogation carried over to a second the following day, even though defendant 

himself  solicited  the  second  interview,  re‐waived  his  Miranda  rights,  and  was 

awake throughout.   

       These  conclusions  defy  not  only  common  sense  but  also  controlling 

precedent,  notably, Dickerson  v.  United  States,  530  U.S.  428  (2000),  Colorado  v. 

Connelly,  479  U.S.  157  (1986),  and  Oregon  v.  Elstad,  470  U.S.  298  (1985).    This 

prompts six of the thirteen active judges in this circuit to seek review of this case 

en  banc.    That  review  should  also  extend  to  the  panel’s  identification  of  error 


1   The  sleepiness  was  not  attributable  to  the  police  but,  rather,  self‐induced, 
purportedly by defendant’s ingestion of Xanax pills shortly before arrest. 
                                            1 
 
under  Bruton  v.  United  States,  391  U.S.  123  (1968),  in  the  admission  of 

purportedly inadequately redacted versions of the confessions at a joint trial.  In 

fact,  the  redactions  replace  co‐defendants’  names  with  neutral  substitutes 

solicited  by  defendants  and  previously  approved  by  this  and  other  federal 

courts.  Further, co‐defendants can be linked to the redacted statements only by 

looking  to  other  evidence,  circumstances  that  cannot  demonstrate  Bruton  error.  

See Richardson v. Marsh, 481 U.S. 200, 206–09 (1987).  

       Thus,  to  the  extent  the  court  today  declines  to  grant  en  banc  review,  I 

respectfully dissent from that decision. 

A.     A Preliminary Observation About “Facts” 

       Throughout  this  opinion,  I  assume  readers’  familiarity  with  the  panel 

opinions,  see  United  States  v.  Taylor  (“Taylor  I”),  736  F.3d  661  (2d  Cir.  2013), 

superseded  by  United  States  v.  Taylor  (“Taylor  II”),  745  F.3d  15  (2d  Cir.  2014), 

and  I  generally  detail  relevant  facts  only  as  necessary  to  explain  why  en  banc 

review  is  warranted.    At  the  outset,  however,  it  is  important  to  note  that  the 

panel’s  troubling  legal  analysis  rests  on  a  suspect  factual  characterization  of 

defendant Curtis Taylor’s condition at the time of the challenged confessions.       




                                              2 
 
      Notably,  the  panel  asserts,  based  on  its  own  reading  of  the  record,  that 

Taylor  was  “in  and  out  of  consciousness,”  “in  a  trance  or  a  stupor,”  “largely 

stupefied,”  and  “unable  to  focus”  even  when  awake  during  his  first 

interrogation.  Taylor II, 745 F.3d at 20, 25.  Such characterizations are findings of 

fact and, as such, outside the purview of an appellate court.  They are, moreover, 

at odds with factual findings of the district court that were not clearly erroneous.  

See Ornelas v. United States, 517 U.S. 690, 699 (1996). 

      After  an  evidentiary  hearing,  the  district  court  expressly  found  that, 

“during  the  questioning,”  Taylor  was  “sufficiently  lucid,”  “awake,”  and 

“competent”  to  exercise  his  constitutional  rights.    Suppression  Hr’g  Tr.  (“Tr.”) 

387:23–388:14,  Supplemental  App’x  (“S.A.”)  387–88.    In  making  these  findings, 

the district court credited interviewing officers who testified that, during the first 

interrogation,  Taylor  was  “coherent,”  “fluid,”  “knew  what  was  going  on,”  and 

never  asked  for  questioning  to  cease.    Id.  18:25–20:3,  S.A.  18–20.    While 

acknowledging that Taylor may have “nodd[ed] off” two or three times during 

the initial two‐to‐three hour interview, an FBI agent explained that, upon verbal 

prompting, Taylor was able to focus on the questions posed:  he “would respond 

that he knew what he was being asked and he would repeat the questions back 



                                            3 
 
to us to show that he was understanding what was being asked of him and knew 

what was going on.”  Id. 45:7–21, S.A. 45.  As to the next day’s interview—which 

Taylor  himself  requested—the  agent  testified  that  Taylor  remained  awake 

throughout,  “appeared  fine,”  and  participated  in  a  “lucid  give  and  take”;  

indeed,  “[h]e  was  probing  with  information  that  he  wanted  to  clarify,  and  that 

led  to  my  [i.e.,  the  agent’s]  questions  to  him.    I  didn’t  note  any  confusion  .  .  . 

aside from what he wanted to clarify.”  Id. 216:17–21, S.A. 216.    

       To support its own contrary factual assessment, the panel highlights other 

hearing  evidence  suggesting  that  at  different  times  on  the  dates  in  question, 

Taylor fell asleep easily or experienced difficulties with mental focus and verbal 

expression.2  But the task of weighing any competing evidence was committed to 

the  district  court,  not  the  panel.    Cf.  United  States  v.  Mendenhall,  446  U.S.  544, 

2   A  pre‐trial  services  officer,  who  interviewed  Taylor  shortly  after  his  second 
confession,  reported  him  frequently  falling  asleep  and  needing  to  be  roused.  
Nevertheless,  the  officer  acknowledged  that  Taylor  was  able  to  provide  the 
information necessary for the officer to complete his report to the court.  See Tr. 
319:19–320:11,  321:24–323:6,  325:16–22,  S.A.  319–20,  321–23,  325.    Meanwhile,  a 
prison  psychologist  testified  that  prison  records  indicated  that  in  admission 
interviews  between  his  two  confessions,  Taylor  was  “vague”  in  responding  to 
questions.    Taylor  II,  745  F.3d  at  26  (quoting  Tr.  110:14–24,  S.A.  110).    As  that 
same witness testified, however, what Taylor was “vague” about was his mental 
health—a  subject  he  may  well  have  been  reluctant  to  discuss  with  a  prison 
psychologist.    He  was  willing  and  able  to  provide  coherent  responses  to 
questions  seeking  information  about  where  he  grew  up,  his  family,  education, 
and drug use.  See Tr. 122:13–123:12, S.A. 122–23. 
                                                4 
 
557  (1980)  (“[B]ecause  the  trial  court’s  finding  [that  defendant  had  acted 

voluntarily  in accompanying  police  to  station]  was  sustained  by  the record, the 

Court  of  Appeals  was  mistaken  in  substituting  for  that  finding  its  view  of  the 

evidence.”);  United States  v.  Isiofia,  370  F.3d 226, 232  (2d  Cir.  2004)  (upholding 

district court’s finding that consent to search was not voluntary “even though . . . 

had  we  been  sitting  as  the  trier  of  fact,  we  would  have  weighed  the  evidence 

differently” (internal quotation marks and alterations omitted)).  Indeed, absent 

identification  of  clear  factual  error—which  the  panel  does  not  make  here—it 

cannot substitute its own factual assessment of Taylor’s condition at the time of 

his confessions for that of the district court.  See United States v. Khalil, 214 F.3d 

111, 121–22 (2d Cir. 2000) (deferring to district court’s voluntariness finding even 

though  circumstances  surrounding  confession  might  have  supported  contrary 

inference);  see  generally  Anderson  v.  Bessemer  City,  470  U.S.  564,  574  (1985) 

(“Where there are two permissible views of the evidence, the factfinder’s choice 

between them cannot be clearly erroneous.”). 

       To  the  extent  the  panel  does  so,  such  a  departure  from  long‐standing 

precedent might itself warrant correction en banc.  Here, however, it is sufficient 




                                             5 
 
to note this factfinding concern before discussing the relevant legal issues, which 

warrant en banc review even under the panel’s own assessment of the facts.    

B.     Legal Errors Warranting En Banc Review 

       1.     The Purported Involuntariness of Taylor’s First Confession 

       The  panel  holds  that  for  law  enforcement  officers  to  have  questioned 

Taylor when he was intermittently falling asleep so overbore his will as to render 

any admissions constitutionally involuntary.  See Taylor II, 745 F.3d at 25.  But as 

the  panel  itself  acknowledges,  Taylor  knowingly  and  voluntarily  waived  his 

Miranda rights at the start of the interview and was not subjected to any abusive 

interrogation  tactics.    Id.  at  23,  25  &  n.1.    In  these  circumstances,  the  panel’s 

identification  of  constitutional  error  cannot  be  reconciled  with  Dickerson  v. 

United States, 530 U.S. 428, and Colorado v. Connelly, 479 U.S. 157. 

              a.      Dickerson’s Application to this Case 

       Whether police coerced a confession by improperly taking advantage of a 

defendant’s  impaired  condition  is  a  fact‐intensive  inquiry  on  which  we  usually 

defer to the district court.3  Here, the panel defers to the district court’s finding 


3   Thus,  while  in  Mincey  v.  Arizona,  437  U.S.  385  (1978),  the  Supreme  Court 
concluded that hospitalization for serious physical injury, limited consciousness, 
incoherent  responses,  and  unheeded  requests  to  cease  questioning  compelled  a 
legal  conclusion  of  involuntariness,  see  id.  at  396–402,  after  Mincey,  we  have 
                                             6 
 
that Taylor knowingly and voluntarily waived his Miranda rights before his first 

confession, see Taylor II, 745 F.3d at 23, but then departs from the district court in 

holding Taylor’s ensuing confession involuntary as a matter of law.  In support, 

the panel cites Dickerson v. United States, 530 U.S. 428, for the conclusion that a 

Miranda  waiver  does  not  guarantee  that  subsequent  statements  were 

constitutionally voluntary.  See Taylor II, 745 F.3d at 23.   

       To  be  sure,  Dickerson  instructs  that  “[t]he  requirement  that  Miranda 

warnings be given does not, of course, dispense with the voluntariness inquiry.”  

530 U.S. at 444.  But this text is immediately followed by a caution that the panel 

fails  to  acknowledge  and  does  not  heed:  that  “cases  in  which  a  defendant  can 

make  a  colorable  argument  that  a  self‐incriminating  statement  was  ‘compelled’ 

repeatedly  upheld  voluntariness  determinations  by  district  judges  who  found 
that,  despite  being  hospitalized,  restrained,  seriously  injured,  and  medicated, 
persons  were  sufficiently  lucid  and  coherent  to  make  voluntary  admissions  to 
interrogating  officers,  see  United  States  v.  Siddiqui,  699  F.3d  690,  707  (2d  Cir. 
2012)  (upholding  district  court’s  voluntariness  finding  where,  although 
defendant  was  hospitalized,  restrained,  in  pain,  and  not  administered  Miranda 
warnings,  she  was  “lucid  and  able  to  engage  the  agents  in  coherent 
conversation”  and  “agents’  conduct  was  not  overbearing  or  abusive”);  United 
States v. Khalil, 214 F.3d at 121 (upholding district court’s voluntariness finding 
where, although defendant had been shot, was in pain, and in hospital awaiting 
surgery,  he  was  alert  and  responsive  to  agents’  questions  when  making 
challenged  statements);  Campaneria  v.  Reid,  891  F.2d  1014,  1020  (2d  Cir.  1989) 
(upholding district court’s voluntariness finding where, although defendant was 
in intensive care with knife wound, he was “alert and awake despite his pain,” 
and police had honored earlier requests to defer interview). 
                                            7 
 
despite  the  fact  that  the  law  enforcement  authorities  adhered  to  the  dictates  of 

Miranda are rare.”  Id. (internal quotation marks and alterations omitted); accord 

In re Terrorist Bombings of U.S. Embassies in E. Afr., 552 F.3d 177, 212 (2d Cir. 

2008).    Implicit  in  Dickerson’s  rarity  admonition  is  the  recognition  that,  among 

the totality of circumstances that determine voluntariness, Miranda waivers bear 

considerable weight.  See United States v. Williams, 681 F.3d 35, 45 (2d Cir. 2012) 

(stating  that  suspect’s  knowing  and  voluntary  waiver  of  rights  is  “‘highly 

probative’ of voluntariness” (quoting Oregon v. Elstad, 470 U.S. at 318)); see also 

McNeil  v.  Wisconsin,  501  U.S.  171,  181  (1991)  (observing  that  “[a]dmissions  of 

guilt resulting from valid Miranda waivers are more than merely desirable; they 

are  essential  to  society’s  compelling  interest  in  finding,  convicting,  and 

punishing those who violate the law” (internal quotation marks omitted)).   

       While the panel accepts Taylor’s valid Miranda waiver, it accords little, if 

any,  weight  to  the  waiver  in  assessing  the  voluntariness  of  his  ensuing 

confession.    Rather,  the  panel  focuses  almost  exclusively  on  Taylor’s  sleepiness 

during his initial police interview and concludes therefrom that he “was unable 

to summon the will to make a knowing and voluntary decision” about speaking 

to  the  police.    Taylor  II,  745  F.3d  at  24.    But  this  effectively  misses  Dickerson’s 



                                                8 
 
point.    The  purportedly  sleepy  Taylor  had  demonstrated  himself  able  to  make 

just such a “knowing and voluntary decision” moments earlier when, at the start 

of the interview, he validly waived his Miranda rights.   

      Indeed, this record provides no basis for the panel’s decision to accept the 

district  court’s  finding  that  Taylor  was  sufficiently  competent  to  waive  his 

Miranda rights but to reject the district court’s same finding of competency with 

respect  to  his  ensuing  confession.    Certainly,  the  district  court’s  competency 

finding  cannot  fairly  be  construed  to  apply  only  to  the  moment  that  Taylor 

executed his written Miranda waiver.  The record indicates that the district court 

viewed the question in dispute to be whether Taylor’s condition throughout the 

police interrogation cast doubt on the continued validity of his waiver of rights.  

Thus, it found that Taylor was “sufficiently lucid during the questioning that his 

waiver of Miranda rights was knowing and voluntary.”  Tr. 387:23–25, S.A. 387 

(emphasis  added).    Moreover,  unlike  the  defendant  in  Mincey  v.  Arizona,  437 

U.S.  385,  399–400  (1978),  Taylor  never  indicated  that  he  wished  questioning  to 

stop.  To the contrary, on the few occasions when he was prompted to focus on a 

question,  Taylor  stated  that  he  understood  what  was  being  asked,  repeated  the 

question  to  demonstrate  his  comprehension,  and  then  provided  a  response.  



                                            9 
 
Further, the detailed and cogent nature of Taylor’s confessions not only supports 

the district court’s finding that he was sufficiently awake and lucid to participate 

voluntarily  in  the  post‐arrest  interview  but  also  precludes  the  panel’s  contrary 

assessment of “stupor” or “trance.” 

       In  the  absence  of  any  finding  of  clear  error  in  the  district  court’s  factual 

determination  (which,  as  noted,  the  panel  does  not  make  here),  I  respectfully 

submit  it  is  not  possible,  consistent  with  Dickerson,  for  a  reviewing  court  to 

conclude  as  a  matter  of  law  that  this  is  one  of  the  “rare”  cases  in  which 

admissions made after a valid Miranda waiver are, nevertheless, constitutionally 

involuntary.  Thus, en banc review is warranted to ensure our court’s adherence 

to Dickerson. 

              b.     Connelly’s Application to this Case 

       Insofar  as  Taylor’s  sleepiness  is  the  singular  reason  for  the  panel 

denominating  his  initial  interrogation  as  coercive,  a  further  concern  arises  with 

respect  to  this  court’s  faithful  adherence  to  Colorado  v.  Connelly,  479  U.S.  157.  

While a defendant’s mental state may be relevant to assessing the voluntariness 

of  a  challenged  confession,  see  Withrow  v.  Williams,  507  U.S.  680,  693  (1993), 

Connelly instructs that it cannot, “by itself and apart from its relation to official 



                                              10 
 
coercion . . . ever dispose of the inquiry into constitutional ‘voluntariness,’” 479 

U.S.  at  164;  see  id.  at  166  (stating  that  defendant  has  no  constitutional  right  “to 

confess  to  his  crime  only  when  totally  rational  and  properly  motivated”).   

Rather, Connelly holds that “coercive police activity is a necessary predicate” to 

any finding of constitutional involuntariness.  479 U.S. at 167 (emphasis added); 

see  id.  at  163–64  (emphasizing  “crucial  element  of  police  overreaching”  that 

characterizes  coercive  action).    Following  Connelly,  this  court  has  recognized 

that  a  defendant’s  “mental  state  does  not  become  part  of  the  calculus  for  the 

suppression of evidence unless there is an allegation that agents . . . engaged in 

some type of coercion.”  United States v. Salameh, 152 F.3d 88, 117 (2d Cir. 1998) 

(emphasis added).   

       Here, the panel itself acknowledges that “[t]he conditions in which Taylor 

was questioned do not appear to have been abusive.”  Taylor II, 745 F.3d at 25; 

see  also  id.  at  25  n.1.    Moreover,  by  accepting  the  district  court’s  finding  of  a 

valid  Miranda  waiver,  the  panel  effectively  recognizes  the  removal  of  any 

coercion  inherent  in  the  fact  that  Taylor’s  questioning  was  custodial.    See 

Miranda v. Arizona, 384 U.S. 436, 467–68 (1966); see generally Oregon v. Elstad, 

470  U.S.  at  310–11  (holding  that  “careful  and  thorough  administration  of 



                                               11 
 
Miranda  warnings  serves  to  cure  the  condition”  that  renders  inadmissible 

unwarned  confession  during  custodial  interrogation).    In  these  circumstances, 

there  is  no  record  basis  consistent  with  Connelly  for  holding  Taylor’s  first 

confession constitutionally involuntary based on the fact that he was questioned 

while sleepy.  

       To be sure, if a defendant’s sleepiness were itself the product of deliberate 

police  action,  that  action  would  satisfy  the  overreaching  prerequisite.    See   

Ashcraft v. Tennessee, 322 U.S. 143, 153–54 (1944) (holding 36‐hour questioning 

coercive); accord United States ex rel. Burns v. LaVallee, 436 F.2d 1352, 1355–56 

(2d Cir. 1970) (holding coercive 18‐hour questioning where defendant had been 

without  sleep  for  30  hours).    The  same  conclusion  would  obtain  if  police 

persisted  in  questioning  a  sleep‐deprived  person  who  repeatedly  asked  that 

questioning cease.  See Mincey v. Arizona, 437 U.S. at 399–402.  But to the extent 

the panel cites Mincey and LaVallee to support its conclusion that “[c]ontinued 

questioning  of  a  sleep‐deprived  suspect  can  be  coercive,  depending  on  the 

circumstances,”  Taylor  II,  745  F.3d  at  25,  the  critical  “circumstance,”  present  in 

those  cases  and  missing  here,  is  official  overreaching  reflected  in  some  action 

apart from the mere questioning of a sleepy person.                                          



                                                12 
 
       Indeed,  Connelly  observed  that  “all”  prior  Supreme  Court  decisions 

holding  confessions  involuntary  “contained  a  substantial  element  of  coercive 

police conduct.”  479 U.S. at 163–64 (emphasis added).  In discussing the type of 

police  overreaching  with  respect  to  impaired  persons  that  rises  to  this  level, 

Connelly  makes  plain  that  it  contemplates  something  more  than  questioning.  

Referencing  Blackburn  v.  Alabama,  361  U.S.  199  (1960),  Connelly  explains  that 

police  there  exploited  a  possibly  insane  defendant’s  mental  weakness  with 

“coercive tactics” that included “eight‐ to nine‐hour sustained interrogation in a 

tiny  room.”    479  U.S.  at  164–65  (internal  quotation  marks  omitted).4    Connelly 

cites Townsend v. Sain, 372 U.S. 293 (1963), as “present[ing] a similar instance of 

police  wrongdoing,”  in  that  a  police  physician  had  there  given  the  defendant  a 

truth‐serum  drug,  a  fact  known  to  police  interrogators  when  they  elicited 

defendant’s  confession.    479  U.S.  at  165.    No  analogous  abuse  having  attended 

officers’  questioning  of  Taylor,  the  panel’s  identification  of  constitutionally 

impermissible “coercion” cannot be reconciled with Connelly. 

       Compounding the panel’s Connelly error is its pronouncement that “there 

is  little  difference  in  effect  between  sleep  deprivation  as  a  technique  and  the 

4  As  noted,  Taylor  was  questioned  for  two  to  three  hours,  a  circumstance  that 
cannot be analogized to that in Blackburn. 

                                            13 
 
relentless questioning of a person who is obviously unable to focus or stay awake 

for some other reason.”  Taylor II, 745 F.3d at 25.5  By suggesting that the relevant 

constitutional  focus  is  on  the  effect  rather  than  the  means  of  interrogation,  the 

panel  elides  the  “necessary  predicate”  demanded  by  Connelly:  “coercive  police 

activity.”  479 U.S. at 167.  Indeed, Connelly appears to have rejected an effects‐

focused  test  for  constitutional  involuntariness  by  distinguishing  between 

circumstances  that  might  render  an  incapacitated  defendant’s  confession 

“unreliable”—a matter that Connelly concludes should generally be governed by 

a forum’s evidentiary rules—and circumstances demonstrating “coercive” police 

activity  so  “fundamental[ly]  unfair[]”  as  to  violate  due  process.    Id.  (internal 

quotation marks omitted).  

       In sum, where, as here, a defendant knowingly and voluntarily waived his 

Miranda rights, and where police thereafter questioned him without employing 

any abusive tactics, a reviewing court cannot conclude, consistent with Connelly 

and contrary to the factual findings of the district court, that simply questioning 


5   The  proposed  panel  equation  is  unsupported  by  citation  to  any  authority  and 
flawed,  in  any  event,  by  overstatement  of  the  record.    As  already  noted,  the 
district  court  specifically  credited  testimony  that  Taylor  was  awake  and  lucid 
during his initial interrogation except for two or three occasions when he nodded 
off.  Even then, verbal prompts were sufficient to allow him to regain focus.  See 
supra at [3–4]. 
                                              14 
 
Taylor while he was sleepy was fundamentally unfair, much less that it overbore 

his will, so as to render responses constitutionally involuntary.  To the extent the 

panel so held, see Taylor II, 745 F.3d at 25, we should correct its Connelly error.  

       2.      The  Purported  Continuing  Involuntariness  of  Taylor’s  Second 
               Confession 
 
       Even  if  one  were  to  assume  arguendo  that  Taylor’s  first  confession  was 

coerced,  the  panel’s  conclusion  that  his  second  confession  was  thus  also 

involuntary  warrants  en  banc  review  because  it  (a)  fails  to  apply—and 

improperly  narrows—the  totality‐of‐the‐circumstances  review  that  determines 

the  ultimate  question  of  continuing  compulsion;  and  (b)  fails  to  accord  any 

weight to other circumstances more relevant to the issue of continued coercion, 

while  mistakenly  grounding  a  presumption  of  continued  coercion  in  Taylor’s 

first  confession  having  “‘let  the  cat  out  of  the  bag.’”    Taylor  II,  745  F.3d  at  25 

(quoting United States v. Bayer, 331 U.S. 532, 540 (1947)). 

               a.     Continuing  Coercion  Must  Be  Assessed  by  Reference  to  the 
                      Totality of the Circumstances 
 
       The panel limits its continuing coercion inquiry to three factors identified 

in Oregon v. Elstad: the place of interrogation, the time between confessions, and 

the identity of the interrogators.  See 470 U.S. at 310.  Nevertheless, it concludes 



                                               15 
 
that  because  less  than  24  hours  had  passed  between  Taylor’s  confessions  and 

because  at  least  one  common  agent  participated  in  both  interrogations,  the 

second  confession  was  burdened  “with  a  ‘presumption  of  compulsion’” 

requiring suppression.  Taylor II, 745 F.3d at 26 (citation omitted).6  

       The  panel  errs  in  so  limiting  its  continuing  coercion  inquiry.    As  Elstad 

states,  its  identified  factors  “bear  on”  the  constitutional  question  of  whether 

compulsion prompting a first confession “has carried over into the second”; the 

factors do not cabin the taint inquiry or necessarily determine it.  470 U.S. at 310.  

The question of continuing coercion, like the question of voluntariness generally, 

depends  on  the  totality  of  the  circumstances.    See  Lyons  v. Oklahoma,  322  U.S. 

596,  602  (1944)  (stating  that  whether  “confessions  subsequently  given  are 

themselves voluntary depends on the inferences as to the continuing effect of the 

coercive  practices  which  may  fairly  be  drawn  from  the  surrounding 

circumstances”);  see  also  id.  at  603  (“The  admissibility  of  the  later  confession 

depends upon the same test—is it voluntary.”); Tankleff v. Senkowski, 135 F.3d 

235,  244–45  (2d  Cir.  1998)  (holding  that  courts  must  look  to  “totality  of  the 


6   Insofar  as  Taylor’s  interrogations  took  place  at  different  sites—the  first  at  FBI 
headquarters,  the  second  at  a  courthouse—the  panel  appears  to  recognize  that 
Elstad’s venue factor affords no basis for identifying a continuing coercive effect.  
See Taylor II, 745 F.3d at 26.   
                                              16 
 
circumstances”  in  deciding  whether  second  confession  following  coerced 

statement must also be suppressed).  

              b.      Relevant, Yet Disregarded, Considerations 

       By  focusing  exclusively  on  the  Elstad  factors,  the  panel  in  fact  overlooks 

the  two  circumstances  bearing  most  directly  on,  and  ultimately  belying, 

continued coercion in this case: (1) the limited continuing effect of sleepiness as a 

“coercive” factor, and (2) Taylor’s own request for a second police interview. 

                      (1)    The Limited Continuing Effect of Sleepiness 

       In Tankleff v. Senkowski, this court recognized that the particular coercion 

informing  a  first  confession  is  properly  considered  to  determine  whether  it 

irredeemably taints a second confession.  See 135 F.3d at 244–45.  This is because 

coercion  is  not  all  of  a  kind.    Where  it  is  achieved  through  physical  force,  the 

presumption  of  continuing  coercion  may  be  strongest,  not  only  because  of 

lingering pain but also because of feared repetition.  Cf. Lyons v. Oklahoma, 322 

U.S.  at  604  (concluding  that  taint  from  use  of  force  had  dissipated  because 

defendant  had  no  reason  to  fear  mistreatment  in  second  interrogation).  

Similarly,  coercive  deceit  that  is  not  corrected  can  have  a  continuing  effect 

because  a  defendant  may  be  relying  on  the  same  misrepresentations  in  making 



                                              17 
 
his  second  admission  as  he  did  in  making  his  first.    See  United  States  v. 

Anderson,  929  F.2d  96,  102  (2d  Cir.  1991)  (relying  on  fact  that  agent  “made  no 

effort to dispel the original threat” but, rather, “reaffirmed [other agent’s] earlier 

coercive statements” in holding second statement tainted).7 

       The “coercion” at issue here is of a very different sort.  Given the panel’s 

acknowledgment  that  no  abusive  questioning  tactics  were  employed,  its  only 

reason  for  viewing  the  initial  interview  informing  Taylor’s  first  confession  as 

“coercive”  is  that  the  questioning  was  pursued  while  he  was  intermittently 

dozing  off.    Even  assuming  that  such  a  determination  of  coercion  could  be 

squared  with  Connelly,  the  coercive  reach  of  such  conduct—by  contrast  to 

physical  abuse  or  deceit—is  not  long.    Indeed,  I  do  not  see  how  it  can  be 

presumed to continue beyond the sleepiness that supports it. 

       The  panel  acknowledges  agent  testimony  that  Taylor  never  fell  asleep 

during  his  second  interrogation.    See  Taylor  II,  745  F.3d  at  26.    But  rather  than 

recognize this as a strong factor militating against continuing coercion from the 

prior day’s sleepiness, the panel appears to question the testimony’s reliability by 




7   At  the  same  time,  Anderson  recognizes  that  police  trickery  does  not  per  se 
preclude a voluntary confession.  See 929 F.2d at 99; see also Frazier v. Cupp, 394 
U.S. 731, 739 (1969); Tankleff v. Senkowski, 135 F.3d at 244–45. 
                                          18 
 
pointing  to  “uncontradicted  testimony”  of  Taylor’s  continued  mental 

impairment on the day of the second interrogation.  Id.   

       As  noted  supra  at  [4  &  n.2],  that  testimony  pertains  to  observations  of 

Taylor  at  times  other  than  during  the  interview  when  he  made  his  second 

confession.  As to that 20‐minute period, the “uncontradicted testimony” of the 

credited  interviewing  agent  was  that  Taylor  “appeared  fine”  throughout  and 

participated in a “lucid give and take” respecting information that he wanted to 

clarify.    Tr.  216:17–21,  S.A.  216.    Thus,  whatever  inferences  a  factfinder  might 

have drawn from Taylor’s behavior at times distinct from the second interview, 

one  thing  is  clear:    a  reviewing  court  cannot  itself  weigh  that  evidence  and 

conclude  therefrom  that  Taylor  was  not  awake  and  lucid  when  he  made  his 

second  confession—at  least  not  without  rejecting  the  district  court’s  express 

finding that the agents who so testified to his condition were credible.  See, e.g., 

United  States  v.  Iodice,  525  F.3d  179,  185  (2d  Cir.  2008)  (emphasizing 

“particularly strong deference” owed district court’s credibility determinations). 

       Accordingly,  even  if—despite  Dickerson  and  Connelly—Taylor’s 

sleepiness during the first confession had rendered it coercive to question him in 




                                            19 
 
that  condition,  his  ability  to  stay  awake  throughout  the  second  interview  is  a 

factor that strongly weighs against a conclusion of continuing coercion.   

                     (2)     Taylor’s Initiation of the Second Police Interview 

       The  panel  also  accords  little  if  any  weight  to  the  fact  that  Taylor  himself 

sought the second interview with law enforcement officials.  Where a defendant 

thus  seeks  out  the  authorities  to  initiate  a  second  interview,  and  where  a  prior 

incriminating  statement  is  deemed  coercive  only  because  the  defendant  was 

sleepy  during  that  questioning—not  because  abusive  interrogation  tactics  were 

employed—I submit that a presumption of continuing coercion cannot attach to 

that  second  interview  solicited  by  the  defendant,  for  which  he  again  waived 

Miranda rights, and throughout which he was awake. 

       No different conclusion is warranted by United States v. Bayer, which the 

panel  cites  to  explain  that  the  reason  a  presumption  of  continuing  compulsion 

arises from a coerced confession is “because, ‘after an accused has once let the cat 

out  of  the  bag  by  confessing,  no  matter  what  the  inducement,  he  is  never 

thereafter  free  of  the  psychological  and  practical  disadvantages  of  having 

confessed.’”  Taylor II, 745 F.3d at 25 (quoting United States v. Bayer, 331 U.S. at 

540).    When  this  language  of  Justice  Jackson’s  in  Bayer  is  read  in  context, 



                                              20 
 
however, it makes a quite different point, namely, that although a first confession 

lets  the  “cat  out  of  the  bag,”  that  does  not  preclude  admission  of  a  second 

confession  at  trial,  particularly  where  the  second  confession  is  made  after  the 

original conditions of coercion have been removed: 

      Of  course,  after  an  accused  has  once  let  the  cat  out  of  the  bag  by 
      confessing,  no  matter  what  the  inducement,  he  is  never  thereafter 
      free  of  the  psychological  and  practical  disadvantages  of  having 
      confessed.    He  can  never  get  the  cat  back  in  the  bag.    The  secret  is 
      out  for  good.    In  such  a  sense,  a  later  confession  always  may  be 
      looked upon as fruit of the first.  But this Court has never gone so far 
      as  to  hold  that  making  a  confession  under  circumstances  which 
      preclude  its  use,  perpetually  disables  the  confessor  from  making  a 
      usable one after those conditions have been removed. 
       
United  States  v.  Bayer,  331  U.S.  at  540–41  (emphasis  added);  accord  Tanner  v. 

Vincent,  541  F.2d  932,  937  (2d  Cir.  1976)  (instructing  that  although  first 

confession  “let  the  cat  out  of  the  bag,”  that  is  “only  one  factor”  bearing  on 

voluntariness  of  later  statement;  existence  of  first  confession  “should  not,  in 

itself,  always  be  fatal”  to  use  of  second  admission  at  trial  (internal  quotation 

marks omitted)).   

       In  sum,  Taylor’s  initiation  of  the  second  interview,  together  with  the 

agents’ re‐administration of Miranda rights, Taylor’s waiver of those rights, and 

his  ability  to  remain  awake  and  lucid  throughout  the  20‐minute  interview, 



                                            21 
 
compel  a  conclusion  that,  whatever,  if  any,  coercion  attached  to  Taylor’s  first 

confession  because  of  his  sleepiness,  it  did  not  “carr[y]  over”  into  the  second 

confession.  Oregon v. Elstad, 470 U.S. at 310.  To the extent the panel concluded 

otherwise by looking only to intervening time and common participants, factors 

less  relevant  to  the  continuing  coercion  inquiry  in  this  case,  en  banc  review  is 

necessary  to  reaffirm  that  totality‐of‐the‐circumstances  is  the  appropriate 

standard of review. 

       3.     Vacatur  of  Co‐Defendants’  Convictions  for  Purportedly  Inadequate 
              Redaction of Taylor’s Confessions 
        
       In  its  first  opinion,  the  panel  identified  no  concern  with  how  Taylor’s 

confessions had been redacted for use at a joint trial with co‐defendants Antonio 

Rosario and Samuel Vasquez.  Rather, it vacated these co‐defendants’ convictions 

based on a risk that the jury had ignored instructions to consider the confessions 

only  as  to  Taylor.    See  Taylor  I,  736  F.3d  at  673–74.    Upon  reconsideration,  the 

panel  abandons  this  position.    Nevertheless,  it  persists  in  its  vacatur  decision, 

concluding  that  the  redacted  statements  contained  “obvious”  indications  of 

alteration  from  which  the  jury  would  “immediately  infer”  that  Taylor  had 

inculpated Rosario and Vasquez.  Taylor II, 745 F.3d at 27–30.  This new holding 

warrants en banc review because it marks an unprecedented extension of Bruton 

                                              22 
 
v.  United  States,  391  U.S.  123,  to  neutral  substitution  language  previously 

approved by this court and solicited by co‐defendants, and depends on viewing 

the redacted statements together with other trial evidence contrary to Richardson 

v. Marsh, 481 U.S. 200. 

      In Bruton, the Supreme Court held that admission at a joint trial of a non‐

testifying defendant’s unredacted confession inculpating a co‐defendant violates 

the  latter’s  Confrontation  Clause  rights  because  of  the  great  risk  that  a  jury 

cannot follow instructions to consider such evidence against only the confessing 

defendant.  See 391 U.S. at 135–36.  This rule, however, is a “narrow exception” 

to the “almost invariable” assumption that juries follow instructions and one that 

the Supreme Court has carefully limited.  Richardson v. Marsh, 481 U.S. at 206–

09  (identifying  no  Bruton  error  where  redactions  eliminated  co‐defendant’s 

existence because confession was not “incriminating on its face, [but] became so 

only when linked with evidence introduced later at trial”).  Indeed, the Supreme 

Court has extended Bruton to preclude admission of a redacted confession only 

where  a  co‐defendant’s  name  was  replaced  with  “a  blank  space  or  the  word 

‘deleted,’”  i.e.,  “obvious  indications  of  alteration”  that  “so  closely  resemble 




                                           23 
 
Bruton’s  unredacted  statements”  as  to  “refer[]  directly  to  the  ‘existence’  of  the 

nonconfessing defendant.”  Gray v. Maryland, 523 U.S. 185, 188, 192 (1998).  

       From  these  precedents,  our  court  has  determined  that  admission  of  a 

redacted  confession  violates  Bruton  if  the  statement  (a)  contains  “obvious 

indications  of  alteration”  that  signal  to  the  jury  that  the  original  statement 

“contained  actual  names”;  or,  (b)  even  if  viewed  in  isolation  as  the  “very  first 

item  introduced  at  trial,”  “immediately”  inculpates  the  co‐defendant  in  the 

charged  crime.    United  States v.  Jass,  569  F.3d  47, 61–62  (2d Cir.  2009) (internal 

quotation  marks  omitted).    Here,  the  panel’s  analysis  of  both  factors  raises 

concerns.    

                a.    Obvious Indications of Alteration 

       In  concluding  that  Taylor’s  redacted  statements  displayed  “obvious 

indications”  of alteration,  the panel  holds—for the  first  time  by  our  court—that 

neutral redactions were insufficient to avoid Bruton error.8  In support, it points 


8   We  have  repeatedly  upheld  the  replacement  of  co‐defendants’  names  with 
“neutral  pronouns  or  references”  as  satisfactory  to  avoid  Bruton  error.    United 
States v. Jass, 569 F.3d at 50; see United States v. Yousef, 327 F.3d 56, 149–50 (2d 
Cir. 2003); United States v. Williams, 936 F.2d 698, 700–01 (2d Cir. 1991); United 
States  v.  Tutino,  883  F.2d  1125,  1135  (2d  Cir.  1989).    Many  of  our  sister  circuits 
have held similarly.  See, e.g., United States v. Cone, 714 F.3d 197, 218 (4th Cir. 
2013); United States v. Green, 648 F.3d 569, 575–76 (7th Cir. 2011); United States 
v.  Vasilakos,  508  F.3d  401,  408  (6th  Cir.  2007);  United  States  v.  Taylor,  186  F.3d 
                                               24 
 
to  dictum  in  United  States  v.  Jass,  which  in  rejecting  a  Bruton  challenge  to  a 

redacted confession in that case, left open the possibility that neutral redactions 

might  be  so  ham‐handed  as  to  result  in  constitutional  injury,  see  569  F.3d  at     

61–62 (using example of direct quote redacted to read, “Look, other person, we 

have to get out of here’” (emphasis added)).  See Taylor II, 745 F.3d at 29. 

       Here,  the  panel  does  not—and  cannot—identify  any  substitutions  in 

Taylor’s confessions as awkward as that hypothesized in Jass.9  Nevertheless, the 

panel  concludes  that  the  employed  neutral  substitutions—including  the  words 

“persons” and “individuals”—produced “stilted circumlocutions” that, with the 

identification of confederate Luana Miller by name, demonstrated such obvious 

redaction as to violate Bruton.  Taylor II, 745 F.3d at 29.  The conclusion is flawed 

in several respects. 

       First,  the  panel’s  reliance  on  the  inclusion  of  Miller’s  name  together  with 

neutral  substitutions  for  co‐defendants’  own  as  a  basis  for  identifying  Bruton 

error conflicts with United States v. Tutino, 883 F.2d 1125 (2d Cir. 1989).  There, 

we  upheld  the  admission  of  a  redacted  confession  that  replaced  two  co‐


1332, 1336 (11th Cir. 1999). 

9 The final redacted versions of Taylor’s two confessions as admitted at trial are 
reproduced at the conclusion of this opinion as Appendices A and B. 

                                             25 
 
conspirators’  names  with  “others,”  “other  people,”  and  “another  person,”  but 

still  identified  confederate  Vince  Cafaro,  observing  that  “the  jury  never  knew 

that Tutino’s original statement named names, and could easily have concluded 

that  Tutino  did  not  want  to  reveal  the  identity  of  his  coconspirators.”    Id.  at 

1135.10   

         To  be  sure,  in  Tutino,  the  confessing  defendant  knew  that  Cafaro  was 

cooperating with law enforcement authorities and, thus, already known to them.  

Id. at 1137.  But there are any number of reasons why a defendant might name 

one confederate (a grudge against the named party, blaming the named party for 

the declarant’s own predicament, an expectation that the named party will avoid 

apprehension  or  be  treated  leniently,  etc.)  and  not  another  (loyalty,  family 

relations,  fear,  etc.).    Here,  Taylor  might  well  have  named  Miller  because  he 

knew  she  was  unmasked  while  inside  the  robbed  pharmacy  and,  thus,  most 

likely  to  be  identified  by  the  police,  and  yet  tried  to  shield  the  identities  of 

masked  gunman  Rosario  and  getaway  driver  Vasquez.11    Indeed,  Rosario’s 


  Although Tutino preceded the Supreme Court’s decision in Gray v. Maryland, 
10

523  U.S.  185,  we  have  since  confirmed  that  “our  Tutino  line  of  precedents 
remains useful” to Confrontation Clause analysis.  United States v. Jass, 569 F.3d 
at 61. 

11    Miller was, in fact, caught on the pharmacy’s surveillance video. 
                                             26 
 
counsel himself argued to the district court that the jury could readily conclude 

that  Taylor  had  chosen  to  shield  his  co‐defendants  while,  nevertheless,  naming 

Miller.    See  S.A.  409:2–12.    Moreover,  neither  Rosario’s  nor  Vasquez’s  counsel 

ever  objected  to  Miller  being  named  in  the  redacted  confessions  or  sought 

redaction.  In such circumstances, there is no basis for the panel to depart from 

Tutino.12 

       Second,  as  to  the  panel’s  concern  with  “stilted  circumlocutions,”  the 

purported awkwardness of the employed redactions is not only not akin to that 

hypothesized in Jass.  It also does not “so closely resemble Bruton’s unredacted 

statements”  as did the  use  of  a  blank  space  or  the  word  “deleted”  in  Gray,  523 

U.S.  at  192.    Thus,  the  panel  provides  no  good  reason  to  depart  from  courts’ 

frequent  approval  of  neutral  substitutes  such  as  “person”  and  “individual”  for 

co‐defendants’ names.  See, e.g., United States v. Jass, 569 F.3d at 61 (approving 

use  of  “another  person”);  United  States  v.  Tutino,  883  F.2d  at  1135  (approving 

“others,” “other people,” and “another person”); see also United States v. Green, 

648 F.3d 569, 575–76 (7th Cir. 2011) (upholding use of “straw buyer” because it is 

12 Insofar as it appears that co‐defendants were satisfied to have Miller identified 
by  name  in  Taylor’s  confessions  as  part  of  a  strategy  bolstering  their  attack  on 
her  credibility,  such  a  tactical  decision  would  reach  beyond  forfeiture  to 
demonstrate  true  waiver,  negating  all  appellate  review.    See  United  States  v. 
Quinones, 511 F.3d 289, 321 (2d Cir. 2007).   
                                           27 
 
“similar to an anonymous reference such as ‘another person’ or ‘an individual’”).  

Much  less  does  the  panel  provide  any  guidance  for  district  courts  as  to  when 

such  neutral  substitutions  will  be  held  so  “stilted”  as  to  manifest  constitutional 

error. 

          Third,  co‐defendants’  own  actions  hardly  support  the  panel’s  departure 

from precedent to extend Bruton to the neutral redactions in this case.  Although 

co‐defendants  objected  generally  to  the  admission  of  Taylor’s  confessions,  they 

did  not  object  to  the  particular  language  ultimately  employed  by  the  district 

court.  To the contrary, they solicited the use of such gender‐neutral substitutes, 

complaining that the government’s suggested substitution of the more colloquial 

“guys”  implied  male  confederates.    See  S.A.  404:23–410:2.    Indeed,  when  the 

district court itself expressed concern that co‐defendants’ requests would lead to 

an  unnatural  syntax,  Rosario’s  counsel  insisted  that  what  he  was  proposing 

would “seem more realistic to the jury” and not “awkward.”  S.A. 409:10–25; see 

also  id.  406:20–24  (maintaining  that  proposed  gender‐neutral  substitutions 

would make statements “less awkward,” “more readable,” and “less obvious[ly ] 

redacted”).    Further,  Rosario’s  counsel  argued  that,  if  there  were  any 

awkwardness, the jury might well attribute it to Taylor’s deliberate efforts not to 



                                             28 
 
name  his  confederates,  see  S.A.  409:2–12—the  very  conclusion  that  supported 

our rejection of a Bruton challenge in Tutino, see 883 F.2d at 1135.  Such defense 

conduct  might  well  qualify  as  true  waiver  of  any  complaint  about  stilted 

circumlocutions.  See United States v. Quinones, 511 F.3d 289, 321 (2d Cir. 2007) 

(stating that “true waiver applies with even more force when . . . defendants not 

only  failed  to  object  to  what  they  now  describe  as  error,  but  they  actively 

solicited it”). 

       On  this  record,  there  is  no  sound  basis  in  law  to  conclude  that  redacted 

confessions  employing  neutral  substitutes,  urged  by  co‐defendants  and 

previously approved by this court, caused constitutional injury requiring vacatur 

of co‐defendants’ convictions. 

               b.    Immediate Reference to Co‐Defendants 

       Nor  does  established  precedent  support  the  panel’s  conclusion  that, 

because  the  “unnamed  persons  [in  the  redacted  statements]  correspond  by 

number (two) and by role to the pair of co‐defendants,” the redacted confessions 

necessarily referred to Rosario and Vasquez.  Taylor II, 745 F.3d at 29.   

       In  Jass,  we  squarely  rejected  such  a  numerosity  argument,  upholding  the 

replacement of the single female co‐defendant’s name with the singular “another 



                                            29 
 
person”—which,  given  the  particulars  of  the  confession,  likely  referred  to  a 

female—because “a jury  would  have  had  to  refer to  other  trial  evidence  to  link 

[that co‐defendant] to the redacted statement.”  569 F.3d at 62–63.  In evaluating 

Bruton challenges to redacted confessions, a reviewing court properly considers 

the confessions in isolation, without regard to other evidence.  See Richardson v. 

Marsh,  481  U.S.  at  208  (holding  that  Bruton  does  not  categorically  exclude 

confession  that  is  incriminating  “only  when  linked  with  evidence  introduced 

later  at  trial”);  cf.  Gray  v.  Maryland,  523  U.S.  at  196  (holding  redaction 

inadequate because jury could “immediately” infer that declarant inculpated co‐

defendant,  “even  were  the  confession  the  very  first  item  introduced  at  trial”).  

This reasoning applies equally to role as to numerosity.   

      Considering the redacted confessions here in isolation, the jury would not 

immediately know that Taylor had assigned the two confederate roles described 

therein to co‐defendants Rosario and Vasquez.  Such an inference depended on 

other evidence, notably, Miller’s testimony.  Following Richardson, this court has 

consistently  declined  to  identify  Bruton  error  where  statements  thus  inculpate 

co‐defendants  only  “when  placed  in  context  with  other  testimony.”    United 

States v. Lung Fong Chen, 393 F.3d 139, 150 (2d. Cir. 2004); accord In re Terrorist 



                                            30 
 
Bombings of U.S. Embassies in E. Afr., 552 F.3d 93, 134 (2d Cir. 2008).  Insofar as 

the  panel  decision  now  departs  from  this  precedent,  it  warrants  correction  en 

banc. 

                                        *     *    * 

         In sum, en banc review is required in this case, 

         1.  to ensure our court’s adherence to Dickerson v. United States, 530 U.S. 

428, and Colorado v. Connelly, 479 U.S. 157, in evaluating the voluntariness of a 

confession  made  by  an  impaired  defendant  after  a  valid  waiver  of  Miranda 

rights and in response to non‐abusive questioning; 

         2.  to clarify that, consistent with Oregon v. Elstad, 470 U.S. 298, Lyons v. 

Oklahoma, 322 U.S. 596, and Tankleff v. Senkowski, 135 F.3d 235, the assessment 

of a claim of continuing coercion is not cabined by the trio of illustrative factors 

identified in Elstad, but properly extends to the totality of circumstances—which 

can  include  the  type  of  coercion  initially  employed  and  defendant’s  own 

initiation of the second police interview; and 

         3.    to  maintain  our  Bruton  jurisprudence  consistent  with  the  neutral 

redaction  principles  articulated  in  Richardson  v.  Marsh,  481  U.S.  200,  Gray  v. 




                                            31 
 
Maryland,  523  U.S.  185,  United  States  v.  Jass,  569  F.3d  47,  and  United  States  v. 

Tutino, 883 F.2d 1125.   

       Because  of  the  significance  of  these  legal  concerns  to  our  jurisprudence 

generally and because proper application of these precedents to this case would 

result  in  affirmance  of  all  three  defendants’  challenged  convictions  rather  than 

the  vacatur  ordered  by  the  panel,  I  respectfully  dissent  from  the  denial  of 

rehearing en banc. 




                                             32 
 
Appendix A




    33
34
Appendix B




    35